DETAILED ACTION
The Amendment filed 4/13/2022 has been entered.
  
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Jinks on 4/27/2022.

The application has been amended as follows: 

Claim 1, Line 13: “.” Is amended to --; wherein the second open-cycle gas turbine engine does not comprise any combustion equipment.—
Claim 2: (Rejoined)
Claim 9: (Rejoined)
Claim 10: (Cancelled)
Claim 19: (Cancelled)

The closest art of record is considered to be a combination of US Patent 4147024 and alternately US Publication 20090301054 and US Patent 9624829 to teach the second combustor.  This combination fails in the primary art to teach that the second engine does not contain combustion equipment and is an open cycle system.



The Abstract is amended as follows:

Line 12: “To be accompanied when published by Figure 1” is deleted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-9,11-18,20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746